DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 03/16/2021 has been approved.

EXAMINER’S AMENDMENT
Claims 20-41 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Shayda Shahbazi (REG. NO. 79,003) on 03/15/2021.
The application has been amended as follows:
20. (Examiner’s Amendment) A method for exchanging data, the method comprising the following operations performed by a processor: 
receiving a request from an organization; 
provisioning an organizational sub-domain; 
selecting a protocol based on a location of a first user in the organization; 
verifying the request according to requirements of the protocol; 
provisioning a first user address to the first user, wherein the first user address is part of the organizational sub-domain; 
encrypting a message from the first user address; and 
sending the message from the first user address to a second user address according to the protocol.

28.  (Examiner’s Amendment) A system for exchanging data, the system comprising:
a storage device configured to store instructions;
a processor configured to execute the following instructions:
receive a request from an organization;
provision an organizational sub-domain;
select a first protocol based on a location of a first user in the organization;
verify the request according to requirements of the first protocol;
provision a first user address to the first user, wherein the first user address is part of the organizational sub-domain; 
encrypt a message from the first user address; and
send the message from the first user address to a second user address according to the first protocol.

35.  (Examiner’s Amendment) A non-transitory computer-readable medium storing instructions, the instructions configured to cause a processor to perform operations comprising:
receiving a request from an organization;
provisioning an organizational sub-domain;
selecting a first protocol based on a location of a first user in the organization;
verifying the request according to requirements of the first protocol;
provisioning a first user address to the first user, wherein the first user address is part of the organizational sub-domain; 
encrypting a message from the first user address; and
sending the message from the first user address to a second user address according to the first protocol.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, receive a request from an organization; provision an organizational sub-domain; select a protocol based on a location of a first user in the organization; verify the request according to requirements of the protocol; provision a first user address to the first user, the first user address is part of the organizational sub-domain; encrypt a message from the first user address; send the message from the first user address to a second user address according to the protocol, in light of other features described in independent claims 20, 28, and 35.
Bell (US 2014/0250162 A1) discloses a complete registration process must be completed before an organization/user can use the Relay software and also participate on a HIE network; creates an entry into the Surescripts provider directory for the customer and auto assigns a device secure address at the organization level; different HIEs require different forms and types of consent, and such requirements may be pushed to device through a set of business rules, system rules, and/or protocol; customer clicks on secure link to initiate registration process; identify and validate the customer is able to be a participant on the network; when the customer is validated, the customer receives another email requesting they complete the registration and configuration process; the customer can create additional secure addresses and assigns the address back to user accounts; once the customer has completed registration process, allow the user to select an appropriate recipient for new message.  Bell does not explicitly disclose select a protocol based on a location of a first user in the organization; and encrypt a message from the first user address.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
03/15/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447